Citation Nr: 1540811	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-02 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida



THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at the IP Baptist Medical Center for medical treatment received from November 17, 2011.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to February 1976 and from February 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2012 decision of the Gainesville, Florida Veterans Affairs Medical Center (VAMC), which disapproved a claim for payment of unauthorized care at Baptist Medical Center in November 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file shows that the Veteran submitted a request for a Board hearing.  Specifically, in December 2012, he submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, which indicated that he wanted a BVA hearing by live videoconference.  By letter dated in April 2015, the Veteran was informed that a Travel Board hearing was scheduled for June 1, 2015 at the St. Petersburg, Florida, Regional Office.  In May 2015, VA received the Veteran's request to reschedule his hearing due to his wife's surgery and, if possible, to schedule a hearing closer to his home.  He mentioned VA facilities at Lake City, Gainesville, and Valdosta, Florida.  

By letter dated in June 2015, the Veteran was informed that a Travel Board hearing had been scheduled for August 5, 2015 at the VA Regional Office Out Base Service Center in West Palm Beach.  In July 2015, the Veteran called VA and requested that his hearing be rescheduled closer to his home as his grandson was having surgery outside the state of Florida.  He would like a hearing closer to Jacksonville.

There is no indication that the Veteran has withdrawn this hearing request.  It is unclear from the record whether pertinent facilities exist in any of the locations mentioned by the Veteran.  Given the expressed intent of the Veteran, the Board concludes that this case must be returned to the AOJ to arrange for either a Travel Board or videoconference hearing as close to his home as possible.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).  The record must contain information as to whether there are facilities near his home which might make such hearing possible.

Accordingly, the case is REMANDED for the following action:

A Travel Board/videoconference hearing should be scheduled for the Veteran in connection with his appeal.  The record should contain information as to whether there are facilities near his home which would support a hearing.  If there are no such facilities at the locations named above, that should be made clear in the record and the Veteran should be notified.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




